DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 19 has been canceled as the claimed vessel cannot be both a direct and indirect contact heat exchanger and is pursuant the election made by Applicant on 5/8/2020, claim 19 being in accordance with non-elected species B. 

Allowable Subject Matter
Claims 1-8, 10-13, 17, 18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not explicitly teach: the method according to claim 1, comprising “separating the liquid product stream into a methane stream and a carbon dioxide stream”. the method according to claim 21, “wherein the contact liquid stream comprises a mixture of a solvent and a soluble organic compound, the solvent 

The closest prior art of record is discussed below.

Dickey et al. (US 3,376,709) teaches a method (using Fig. 2) for separating components of a gas comprising:
passing a feed gas stream (Fig. 2, 10) into a vessel (Fig. 2, 16), wherein the feed gas stream comprises methane (See Fig. 1, “CH4” otherwise known as methane), and carbon dioxide (Fig. 2, CO2); and
cooling the feed gas stream in the vessel such that a portion of the methane (Fig. 2, “Liquid LNG” leaving the bottom of 16), a first portion of the carbon dioxide (Fig. 2, “Solid CO2” leaving the bottom of 16 and to be separated in 26) condense, resulting in a product stream (Fig. 2, stream leaving the bottom of 16) and a depleted gas stream (Fig. 2, stream exiting 16 via pipe 20) exiting the vessel.


    PNG
    media_image1.png
    677
    517
    media_image1.png
    Greyscale

Figure 1:  Fig. 2 of Dickey.

Pachaly (US 3,724,226) teaches what is known in the art, that natural gas can be a feed stream (Fig. 1, 10) which comprises hydrocarbons (heavy and light), carbon dioxide and water (see column 1, lines 16-30) as well as separating those hydrocarbons, such as methane, which are more abundant in NG as well as being more valuable.

Barry (US 2,528,028) teaches, in column 2, lines 1-7, that in order to avoid hydrates from forming, any water must be kept from being a liquid form, therefore desublimating water which is in its vapor form is advantageous to avoid hydrates forming.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763